DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 18-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beck (US 20130272505).
Regarding claim 1, Beck teaches Apparatus for use with an X-ray system comprising:
an X-ray anti-scatter grid comprising:
at least a first layer of elongate radiopaque septa 30 arranged such that longitudinal axes of each the septa belonging to the first layer are disposed along a first direction, in parallel to each other, spaces between the septa of the layer being filled with air;
a rigid frame 36 configured to support the elongate septa; and 
two or more slotted plates 29 coupled to the rigid frame, each of the slotted plates defining a plurality of slots, each of the septa passing through a respective pair of slots defined by a pair of the 
a pulling mechanism 33 34 disposed upon the frame, the pulling mechanism being configured to permanently apply tension to the plurality of septa that are arranged in parallel to each other (para 57), such that tension is applied to the plurality of septa by the pulling mechanism during use of the x-ray anti-scatter grid (figure 7, 7a).
Regarding claim 2, Beck teaches the rigid frame and the elongate septa are not formed as an integral unit (figure 7, 7a).
Regarding claim 3, Beck teaches the rigid frame and the elongate septa are not formed via a three-dimensional printing process (figure 7, 7a).
Regarding claim 4, Beck teaches the X-ray anti-scatter grid comprises a single layer of elongate radiopaque septa (figure 7).
Regarding claim 5, Beck teaches the X-ray anti-scatter grid further comprises a second layer of elongate radiopaque septa 30, arranged such that longitudinal axes of each the septa belonging to the second layer are disposed along a second direction, in parallel to each other, the second direction being perpendicular to the first direction, such that, when viewed along a third direction that is perpendicular to the first and second directions, the first and second layers of radiopaque septa define a grid (figure 7a).
Regarding claim 6, Beck teaches a thickness of each of the septa is between 0.04 mm and 0.1 mm (para 68).
Regarding claim 7, Beck teaches a height of each of the septa is between 10 mm and 20 mm (para 68).
Regarding claim 8, Beck teaches within the layer of septa, a distance between each of the septa and adjacent septa is between 0.5 mm and 1.5 mm (para 68).
Regarding claim 18, Beck teaches a method comprising: driving an X-ray system to direct X-rays from an X-ray source to an X-ray detector; and directing the X-rays via an X-ray anti-scatter grid that 
Regarding claim 19, Beck teaches directing the X-rays via the X-ray anti-scatter grid comprises directing the X-rays via an X-ray anti-scatter grid that includes a single layer of elongate radiopaque septa (see above).
Regarding claim 20, Beck teaches directing the X-rays via the X-ray anti-scatter grid comprises directing the X-rays via an X-ray anti-scatter grid that further includes a second layer of elongate radiopaque septa, arranged such that longitudinal axes of each the septa belonging to the second layer are disposed along a second direction, in parallel to each other, the second direction being perpendicular to the first direction, such that, when viewed along a third direction that is perpendicular to the first and second directions, the first and second layers of radiopaque septa define a grid (see above).
Regarding claim 21, Beck teaches directing the X-rays via the X-ray anti-scatter grid comprises directing the X-rays via an X-ray anti-scatter grid in which a thickness of each of the septa is between 0.04 mm and 0.1 mm (see above).
Regarding claim 22, Beck teaches directing the X-rays via the X-ray anti-scatter grid comprises directing the X-rays via an X-ray anti-scatter grid in which a height of each of the septa is between 10 mm and 20 mm (see above).
Regarding claim 23, Beck teaches directing the X-rays via the X-ray anti-scatter grid comprises directing the X-rays via an X-ray anti-scatter grid in which, within the layer of septa, a distance between each of the septa and adjacent septa is between 0.5 mm and 1.5 mm (see above).
Allowable Subject Matter
Claims 9-12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 9-12, the prior art fails to teach a controller configured to: receive an input indicating a focal length of the X-ray system, and in response thereto, to adjust orientations of the septa within the first layer as claimed in claim 9.
Regarding claim 24, the prior art fails to teach the method of: in response to an indication of a focal length of the X-ray system, causing orientations of the septa within the first layer to be adjusted as claimed in claim 24.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOON K SONG/Primary Examiner, Art Unit 2884